DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of invention II drawn to claims 3-11 in the reply filed on 19 January 2021 is acknowledged. As directed by the accompanying amendment claims 1 and 2 have been cancelled. Thus, claims 3-11 are presently pending in this application.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 3, 4, 6 and 10 are objected to because of the following informalities: in claim 3 “a distance and direction between one of the first sensor and the second sensor and a magnetic marker” should be amended to recite --a distance and direction between a magnetic marker and one of the first sensor and the second sensor--; in claim 4, line 3 “maker” should read --marker--; in claim 4, line 5 “the range” should be amended to recite --the range of the first and second magnetometers--; in claim 6 “determine the distance between one of the first sensor and the second sensor and a magnetic marker” should be amended to recite --determine the distance between a magnetic marker and one of the first sensor and the second sensor--; in claim 8, line 2 “the magnetic field strength” should read --the field strength--; and in claim 10, line 2 “located with a” should read --located within a--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-9 interchangeably us the phrasing “a magnetic marker” and “the magnetic marker” it is unclear if each reference to a magnetic marker is referring to the same magnetic marker.
Claim 4 recites the limitation "the field strength" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
4 recites the limitation "the magnetic field" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 5, the limitation "such that the field strength of the magnetic field of a magnetic marker can only be substantially detected by either the first magnetometer or the second magnetometer" renders the claim indefinite because it is unclear whether the term substantially requires that only one of the magnetometer detects the magnetic field or if both are allowed to detect the magnetic field but one weakly detects and the other strongly detects.
Regarding claim 10, the limitation "sensor are located with a sensing portion which is configured to be removable from the housing" renders the claim indefinite because it is unclear how the sensors can be located in the housing as required by claim 3 but also located in a sensing portion that is removable from the housing are required by claim 10.
Claim 11 is rejected due to their dependency on a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kynor et al. (US Patent No. 7,561,051) (Kynor) in view of Fullerton et al. (US 2014/0309522 A1) (Fullerton).
Referring to claim 3: Kynor teaches a probe (see figure 4A, #404) for detecting a magnetic marker (see figure 4A, #408A-D), the probe comprising: a first sensor (see figure 4B, #424D) including a first magnetometer (see column 4, lines 19-36; column 15, lines 14-20) located in a handheld housing (see figure 4A, #422); a second sensor (see figure 4B, #424A) including a second magnetometer (see column 4, lines 19-36; column 15, lines 14-20), the 
Fullerton teaches a probe (see figures 52-53, #531) for detecting a distance to an implanted marker (see figures 52-53, #521; paragraphs [0223]-[0226]), the probe comprising an accelerometer (see paragraph [0226]) for determining tilt of the probe in reference to the marker (see paragraphs [0218]-[0219], [0223]-[0226]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the probe of Kynor with an accelerometer like taught by Fullerton at each magnetometer location in order to more accurately determine marker location by accounting for probe tilt in relation to the marker (see Fullerton paragraphs [0223]-[0226]).
Referring to claims 4 and 5: Kynor further teaches each of the first and the second magnetometers are configured to detect the field strength of the magnetic field of a magnetic marker within a range measured from each of the first and second magnetometers, and wherein the first and second sensors are separated by a distance greater than the range, including at least twice the range of the first and second magnetometers (see column 9, lines 39-51; column 10, lines 15-19; column 12, line 54-column 13, line 26; wherein it is clear the first and second magnetometers have a maximum range of detection and is configured to detect the field strength 
Referring to claims 6 and 7: Kynor further teaches the processor is configured to determine the distance between one of the first sensor and the second sensor and a magnetic marker by calculating a difference between the output of the first sensor and the output of the second sensor, wherein the difference represents the field strength of the magnetic marker (see column 8, lines 14-24; column 9, lines 20-57).  
Referring to claim 9: Kynor further teaches the handheld housing is configured as a wand comprising: a base (see figures 4A-B; wherein the base is generally indicated by marker #422), wherein the first sensor is located in the base; an extension member (see figures 4A-B, wherein the extension member is generally indicated by marker #440 and includes tip #404A) extending from the base, the extension member defining the distance; and a tip (see figure 4A, #404A), wherein the second sensor is located in the tip (see figure 4B), and wherein the processor determines the distance and direction between the tip and a magnetic marker (see column 15, line 2-column 16, line 7).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Golden et al. (US Patent No. 5,425,382).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517.  The examiner can normally be reached on Monday thru Friday 9 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAYLEE R WILSON/Primary Examiner, Art Unit 3791